Exhibit 10.1

THIRD AMENDMENT TO AGREEMENT BETWEEN
EXACT SCIENCES CORPORATION
AND
LABORATORY CORPORATION OF AMERICA HOLDINGS

This Third Amendment (this “Amendment”) is made and effective as of August 31,
2007, by and between LABORATORY CORPORATION OF AMERICA HOLDINGS (“LabCorp”) and
EXACT SCIENCES CORPORATION (“EXACT”).

WHEREAS, LabCorp and EXACT entered into an Agreement dated June 26, 2002, which
was amended pursuant to a First Amendment dated January 19, 2004 and further
amended pursuant to a Second Amendment dated June 27, 2007 (as amended, the
“Agreement”); and

WHEREAS, the parties desire to amend certain provisions of the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree to the following amendments to the
Agreement, to be effective as of the date of execution of this Amendment:


1.             MILESTONES.


A.             A NEW MILESTONE 4 (AND THE ASSOCIATED MILESTONE LICENSE FEE) IS
HEREBY ADDED TO SCHEDULE 4 OF THE AGREEMENT AS FOLLOWS:

LabCorp shall pay EXACT $2.5 million in milestone payments following the date of
the occurrence of the later of the following (such later date being hereinafter
referred to as the “Milestone 4 Trigger Date”):  (i) approval of reimbursement
for stool-based DNA screening including, without limitation, coverage for both
PV1 and PV2, from the Centers for Medicare and Medicaid Services pursuant to a
National Coverage Determination at a reimbursement rate of at least [********];
and (ii) acceptance of stool-based DNA screening in the publicly reported
guidelines of the American Cancer Society or the American Gastroenterological
Association for screening for colorectal cancer.  The foregoing payment shall
not be due until sixty (60) days following the end of the [********] period
following the Milestone 4 Trigger Date in which the number of Assays performed
by LabCorp using EXACT’s Technology increases by at least [********] over the
number of such Assays performed by LabCorp during the [********] immediately
prior to the Milestone 4 Trigger Date.

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.


--------------------------------------------------------------------------------


 


2.                                       LAUNCH OF PV2 TEST.  SECTION 3.6 OF THE
AGREEMENT SHALL BE DELETED AND REPLACED WITH THE FOLLOWING:

On or before [********], EXACT shall provide LabCorp with access to the data
associated with [********], and (iii) the overall sensitivity and specificity as
a standalone dataset (the “PV2 Sample Data”), to attest the clinical sensitivity
and specificity of PV2 claims stated in the following article:  Steven H.
Itzkowitz et al., Improved Fecal DNA Test for Colorectal Cancer Screening, 5
CLINICAL GASTROENTEROLOGY AND HEPATOLOGY 111 (2007). All such data provided to
LabCorp pursuant to this provision shall be considered Confidential Information
of EXACT.  EXACT agrees that it will not unreasonably withhold approval for the
PV2 Sample Data to be used by LabCorp to promote or describe PV2 in support of a
PV2 commercial launch.  Notwithstanding the foregoing, PV2 Sample Data that
fails to meet the sensitivity/specificity targets described in Section 11.9 of
this Agreement shall be treated as Confidential Information of EXACT.


3.             EXPENSES.  SECTION 7.3 OF THE AGREEMENT SHALL BE DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

LabCorp will be solely responsible, at its expense, for all of LabCorp’s
commercial activities including marketing, sales, and reimbursement, related to
LabCorp’s stool-based DNA testing service.

For the purpose of clarification, Sections 6.6 and 6.7 of the Agreement remain
in full force and effect.


4.             RIGHTS OF TERMINATION.


A.             SECTION 11.7 OF THE AGREEMENT SHALL BE DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:


11.7                           THIS AGREEMENT MAY BE TERMINATED BY LABCORP UPON
WRITTEN NOTICE IN THE EVENT STOOL-BASED COLORECTAL CANCER SCREENING HAS NOT BEEN
ACCEPTED AS A STANDARD OF CARE ON OR BEFORE [********].


B.             SECTION 11.8 OF THE AGREEMENT SHALL BE DELETED IN ITS ENTIRETY
AND REPLACED WITH THE FOLLOWING:

11.8                           This Agreement may be terminated by LabCorp upon
written notice in the event PV2 is not commercially launched (meaning made
generally available to LabCorp’s

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

2


--------------------------------------------------------------------------------


 

customers) on or before [********], provided the reason for delay in commercial
launch can be attributed in whole or in part to EXACT.  Without limiting the
foregoing, the parties acknowledge that either of the following shall give rise
to LabCorp’s right to terminate the Agreement pursuant to this Section 11.8: 
(i) any failure of EXACT to provide all of the PV2 Sample Data described in
Section 3.6 on or before [********], or (ii) any failure of EXACT to fulfill its
obligations with respect to [********] on or before any of the deadlines to be
mutually agreed upon by the parties in writing.


5.             PERSONNEL.


A.             A NEW SECTION 7.6 IS HEREBY ADDED TO THE AGREEMENT AS FOLLOWS:

7.6           Personnel.


7.6.1        LABCORP AGREES TO OFFER AT-WILL EMPLOYMENT, SUBJECT TO LABCORP’S
STANDARD EMPLOYMENT ELIGIBILITY REQUIREMENTS, TO THE PERSONNEL OF EXACT AS SET
FORTH ON SCHEDULE 7, AT ANNUAL SALARIES NO LESS THAN THOSE LISTED THEREIN AND
INCLUSIVE OF LABCORP’S STANDARD EMPLOYEE BENEFITS; PROVIDED, HOWEVER, THAT THESE
PERSONNEL WILL BE SUBJECT TO ALL OF LABCORP’S USUAL AND CUSTOMARY TERMS,
CONDITIONS AND POLICIES OF EMPLOYMENT. LABCORP AGREES THAT FOR A PERIOD
BEGINNING ON AUGUST 31, 2007 AND CONTINUING FOR ONE YEAR FROM THE DATE OF
TERMINATION OF THIS AGREEMENT NONE OF THE EMPLOYEES OR AGENTS OF LABCORP (OR ANY
OF ITS SUBSIDIARIES OR ANY PERSON ACTING ON ITS OR THEIR BEHALF) WHO HAVE HAD
INTERACTION WITH EXACT IN CONNECTION WITH THIS AGREEMENT WILL DIRECTLY OR
INDIRECTLY SOLICIT FOR EMPLOYMENT OR EMPLOY AT LABCORP OR ITS SUBSIDIARIES ANY
PERSON, OTHER THAN THE PERSONNEL SET FORTH ON SCHEDULE 7, WHO AS OF AUGUST 31,
2007 IS EMPLOYED BY EXACT WITHOUT OBTAINING EXACT’S PRIOR WRITTEN CONSENT.  THE
PARTIES AGREE THAT THE RESTRICTIONS SET FORTH IN THIS PARAGRAPH SHALL NOT APPLY
TO (I) ANY SOLICITATION DIRECTED TO THE PUBLIC IN GENERAL PRINT, MAIL, RADIO,
TELEVISION, INTERNET OR WEBSITE ADVERTISEMENTS OR SOLICITATIONS AVAILABLE TO THE
PUBLIC IN GENERAL (OR ANY EMPLOYMENT RESULTING FROM AN EXACT EMPLOYEE’S RESPONSE
TO SUCH SOLICITATION TO THE PUBLIC IN GENERAL), (II) ANY PERSON WHOSE EMPLOYMENT
WITH EXACT WAS TERMINATED BY EXACT PRIOR TO THE SOLICITATION BY LABCORP, OR
(III) OR ANY CONTACT OR EMPLOYMENT WHICH LABCORP CAN DEMONSTRATE THROUGH WRITTEN
RECORDS WAS INITIATED BY SUCH EMPLOYEE.  IN ADDITION TO THE FOREGOING, THIS
RESTRICTION (AND THE FOREGOING EXCEPTIONS) ON SOLICITATION, HIRING AND
RETENTION, SHALL EXPRESSLY APPLY TO [********] AS OF THE EFFECTIVE DATE OF THE
THIRD AMENDMENT TO THIS AGREEMENT, EXCEPT THAT (1) LABCORP MAY ENGAGE [********]
AS CONTEMPLATED BY SECTION 6.6 OF THIS AGREEMENT [********],

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

 

3


--------------------------------------------------------------------------------



AND (2) IN THE EVENT [********] SEEKS TO BE HIRED BY LABCORP AND LABCORP WISHES
TO HIRE [********] UNDER ANY OF THE EXCEPTIONS IN CLAUSES (I) THROUGH (III) OF
THE PRIOR SENTENCE, LABCORP AGREES TO NOTIFY EXACT PRIOR TO HIRING [********]. 
ANY PERMISSION GRANTED BY EXACT FOR LABCORP TO HIRE ANY SUCH EMPLOYEES OR
CONSULTANT, SHALL BE EXPRESSLY LIMITED IN SCOPE TO THE PERMISSION GRANTED AND
SHALL NOT BE DEEMED A WAIVER BY EXACT OF THIS PROVISION.

7.6.2        Effective with the employment by LabCorp of the personnel of EXACT
as set forth on Schedule 7, EXACT will release all EXACT personnel set forth on
Schedule 7 from all non-competition and non-solicitation agreements. For the
avoidance of doubt, any former EXACT employees who accept employment with
LabCorp owe their complete duty of loyalty to LabCorp and not to EXACT.

b.                                      Schedule 7 attached to this Amendment is
hereby deemed added to the Agreement.


6.             EXCEPT AS EXPRESSLY MODIFIED HEREIN, THE AGREEMENT AND ALL OF ITS
TERMS AND CONDITIONS SHALL CONTINUE IN FULL FORCE AND EFFECT.


IN WITNESS WHEREOF, THE DULY AUTHORIZED REPRESENTATIVES OF THE PARTIES HAVE
EXECUTED THIS AMENDMENT AS OF THE DATE FIRST ABOVE WRITTEN.

Laboratory Corporation of America Holdings:

 

EXACT Sciences Corporation:

 

 

 

 

 

 

 

 

By:

/s/ Bradford T. Smith

 

By:

/s/ Charles R. Carelli, Jr.

 

Bradford T. Smith

 

 

Charles R. Carelli Jr.

 

Printed Name

 

 

Printed Name

 

Title: Executive Vice President

 

 

Title: Chief Financial Officer

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

4


--------------------------------------------------------------------------------


Schedule 7

Personnel


NAME                                                      ANNUAL SALARY

Don Hardison

[********]                                           [********]

[********]                                           [********]

[********]                                           [********]

[********]                                           [********]

 

 

 

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Exchange Act; [*] denotes
omissions.

5


--------------------------------------------------------------------------------